Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 13, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a sergeant in the Orange County Sheriff’s Department from June 1, 1987 until January 3, 1990 when he resigned his position because he believed it was too stressful, made him nauseous and affected his appetite. He was later found to be suffering from a gall bladder condition which was corrected surgically. Claimant never attempted to secure a medical leave of absence. At the local unemployment insurance office, he signed a statement in which he stated that his doctor did not advise him to leave the job and that he did not ask for help from his superiors; he just quit.
The statement supplies substantial evidence for the Unemployment Insurance Appeal Board’s decision that claimant left his employment under disqualifying conditions (see, Matter of Kormendi [Levine], 51 AD2d 826). Claimant argues it was the stress that caused him to leave the position, but good cause for leaving one’s employment is a question of fact for the Board to determine and its decision, which is supported by substantial evidence, must be affirmed.
Weiss, P. J., Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.